EXHIBIT 1

Case 3:19-cv-00348-MOC-DSC Document 4-2 Filed 07/24/19 Page 1 of 3
wevwewoewsaeawesFsavaeaes#FseFFeeoewWwTewFewTewewFsewewrewseWwewwFewFe@ewseFewFseFeweuewvewFeweweewsewewweoewewewwewwewsewwm=weww <«

i
‘

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
eee SUPERIOR COURT DIVISION
COUNTY OF GUILFORD _+ pf: 5! CIVIL ACTION NO: 14-CVS-10062

wee E |

"Ae MS Begs ie
CW.

NEW BREED, INC., ‘
Plaintiff, TEMPORARY RESTRAINING ORDER
Vv.
THOMAS MANNING MELTON,
Defendant.

 

 

This matter came before the undersigned Superior Court Judge presiding in Guilford
County on November 5, 2014 on Plaintiff's Motion for Temporary Restraining Order (the
“Motion”) pursuant to North Carolina Rule of Civil Procedure 65(b) and after notice to
Defendant Thomas Melton (“Melton”). Counsel appeared for Plaintiff NEW BREED, INC.
(“New Breed”) and Melton appeared on his own behalf. In the Motion and in its Verified
Complaint, New Breed contends that Melton, its former Director, IT Support, is breaching his

noncompetition covenant with New Breed through his employment with Manhattan Associates,

Inc. and/or its affiliates (“Manhattan Associates”).

Having considered the Motion and the matters presented, including the arguments of the

’ parties, the Court preliminarily finds that the noncompetiton agreement at issue is in writing, is

supported by consideration and is enforceable. Although Melton has raised questions about
whether his employment with Manhattan Associates breaches the noncompetition agreement, the
Court — at this stage of the proceedings — concludes that New Breed has demonstrated a

likelihood of success on the merits, that a temporary restraining order is necessary to protect the

Case 3:19-cv-00348-MOC-DSC Document 4-2 Filed 07/24/19 Page 2 of 3
sFeva@voeowvTv@wvosvwsawvawvseaesvasowewrwaa@ea@esawseaoswaaewswesaeeseseweaseseewvwTVwvwss GS GS

rights of New Breed, and that New Breed has made the requisite showing of immediate and
irreparable injury.

WHEREFORE, IT IS HEREBY ORDERED that:

L. Plaintiff's motion for a temporary restraining order be, and it hereby is, |
GRANTED;
a Melton is enjoined and restrained from being employed (as an officer, agent,

manager, director, employee, consultant or independent contractor) by Manhattan Associates
except solely in an area, division, or segment of Manhattan Associates’ business that does not
compete in any way with any area, division, or segment of New Breed;

3. The hearing on New Breed’s motion for a preliminary injunction is scheduled for
9:30 a.m. on November 14, 2014 in Courtroom 3H of the Guilford County Courthouse;

4. This Order shall remain in effect until the hearing on the motion for a preliminary
injunction, unless extended before that time as provided by N.C.R. Civ. P. 65(b); and

5. As a condition of the issuance and effectiveness of this Order, New Breed shall

post a bond of $4,000.

SO ORDERED, at 3°40 o'clock, mn. onNovember £2 ,2014. Wy

The Honorable Lindsay R. DAKis, Jr.
Superior Court Judge Presiding
Guilford County Superior Court

Case 3:19-cv-00348-MOC-DSC Document 4-2 Filed 07/24/19 Page 3 of 3
